Title: To James Madison from George Graham, 15 July 1816
From: Graham, George
To: Madison, James


        
          Dear Sir
          July 15th. 1816
        
        As it is the request of Capt. Hamilton, I forward to you the enclosed Letters. Capt. Hamilton is the officer who was discharged from the British service, in consequence of his refusal to do duty when the British forces landed in Louisiana, on the ground of his being a Native American. With sentiments of the greatest respect yr. obt. sert.
        
          Geo. Graham
        
      